Shanahan, J.,
concurring.
The majority retroactively applies MAPCO Ammonia Pipeline v. State Bd. of Equal., 238 Neb. 565, 471 N.W.2d 734 (1991) (MAPCO I) to a tax dispute which originated in 1981. Because MAPCO I should be applied prospectively, I disagree with the basis for the majority’s disposition of Helvey’s appeal. See MAPCO Ammonia Pipeline v. State Bd. of Equal., antep. 263, 494 N.W.2d 535 (1993) (Shanahan, J., dissenting).
However, I reach the same conclusion as that of the majority in this case, namely, Helvey’s personal property is subject to taxation. Although Neb. Rev. Stat. § 77-202(7) (Reissue 1981 & Cum. Supp. 1984) provided that “[b]usiness inventory shall be exempt from the personal property tax,” the Nebraska Department of Revenue regulation, 316 Neb. Admin. Code, ch. 41, § 2(2) (1980), provided: “A lease or rental is not a sale, goods held for lease or rental by a taxpayer cannot be included in business inventory.” Furthermore, “[a]gency regulations, properly adopted and filed with the Secretary of State of Nebraska, have the effect of statutory law.” Nucor Steel v. Leuenberger, 233 Neb. 863, 866, 448 N.W.2d 909, 911 (1989).
The record shows that § 2(2) was properly adopted by the Department of Revenue, was filed with the Secretary of State’s office on November 19, 1980, and remained effective until March 18, 1985, when the regulation was superseded by 316 Neb. Admin. Code, ch. 42, § 003.02 (1985). Therefore, according to § 2(2), Helvey’s personal property held for rental or lease was not business inventory, but was tangible personal property taxable during the years 1981 through 1984. Consequently, the district court’s ruling to the contrary was incorrect as a matter of law. Since the evidence is insufficient in Helvey’s case to show that the county board of equalization’s action was arbitrary and capricious, the district court’s ruling should be reversed and the cause remanded with direction to reinstate the county board’s order or decision that Helvey’s personal property was taxable inasmuch as the property was held for rental or lease.